OFFICEOFTHEATTORNEY             GENERALOFTEXAS
                               AUSTIN




Honorable John A. Blienefee
County Attorney
upton Gounty
Rankin, Texas
Dear Sir:




                                                    n from their    lia-

                                                requesting     the oplm-
                                               ad question     reads in


     of the coma                         he facts     are as fol-

                                        ounty failed to rile
                                         enditures of his
                                         asloners cow% of
                                                Now outside

                            expenditures not.filed  in month-
                          pproved by said oommissloners

             "TEE f&fETION: Can the present commissioners
     court laartully approve expenditures run& by the
     sheriff   in the year 1941 and release the sheriff
     and his bondsmen from their liability.
            ".   . . ."
Honorable John A. Menefee,     page 2


           The sheriff as well as all other oounty offioials
 of Upton County was oompensated on a ree basis for the year
 1941.
             section   (a) of Article  3899, Vernon’s Annotated
  Civil Statutes,    applicable  to fee offices  of the.county,
  requires each offioer     named in the ~maxirumfoe law (now
.ArtfCles   38839891,     Vernon*8 Annotated Civil Statutes,    as
  amended) to make a?monthly Itemized and sworn statement of
  all of the actual and necessary expenses incurred by such
  officer  in the conduct of hia office.
           The case or Pierson v. Galveston County, 131 S.W.
(2) 27, among other things, holds that a justice     of the peace
was not entitled   to recover from the county items of expenses
olaimed ror postage, traveling    expenses and messenger service
during oertain years in offloe,    where the justiae of the peaoe
did not render monthly statements of such expenses as required
by Article  3899, Vernon’s Annotated Civil Statutes.     In’this
case the justice   of the peace merely riled annual reports es-
timatlng the expenaes in lump sun amounts. We quote from
this case as iollows~
             =. . . . Pierson made mo monthly statements
     as required in the followingportions        of B.C.S.,
     Article   3899: At the close Ott each month of his
     tenure of such offloe    eacrh officer  whose fees are
     aileated by the provisions     of this law shall make
     as a part of the report now required by law, an
     itemized and sworn statement of’ all the aotoal and
     neceeaary expenses inourred by him In the oonduot
     of his orrloe    such as stationary,    stamps, tele-
     phone, traveling   expenses and other neoesaary ex-
     pense.    If suah expenses-be   lnaurred in connection
     with any partic.ular   aase euoh statement shall name
     suoh case.    Such expense aooount shall be subject
     to the audit of the county auditor,      ii any, and ii
     it appears that any Item, of such expense was not
     incurred by such officer,     or that such Item was
     not neoessary thereto,    such item nay be by such
     auditor or court re jetted.     In which case the cor-
     reotness of suoh item may be adjudicated       in any
     court of competent jurisdiction.       . . .
            “The manifest purpose of this statute was to
     provide a means of asoertalning  the correctness   of
     expense items eaoh month as they are incurred.     The
     actual expenses paid or incurred constitute    the
Honorable   John   A. Menefee,   page 8


      measure of the orflcial*s    right to recoupment.
      The monthly Itemization    is for the protection    of
      the county by affording    a means of ascertaining
      the faot and the amount of such claimed item of
      expense and whether it was properly chargeable
      as such.   It is manirest from the annual reports
      and confirmed by the evidenoe that these expenses
      were merely estimated and a lump sum given eaoh
      year.   The statute would be of no value if its
      salutary provisions   could be evaded In this man-
      ner.   We hold the Items properly disallowed     by
      the commissloners~ Court, and the trial court’s
      judgment oorrect in denying recovery therefor.”
           In view of the foregoing  you are advised that it
Is our opinion that the oommlssioners* court of Upton County
cannot legally   approve and allow expenditures made by the
Sheriff in then year of 1941 where the Sheriff railed to file
sworn monthly statements of all of this actual neoessaryex-
pensew Incurred by hira in the oonduct of his offioe a8 pro-
vided by law.
                                             Yours very truly




                                          BP/s/   lrdell   Williams
                                                           ,AfJsietant
AW: nip

APPROVED APR 19, 1949
Grover Sellers
FIRST ASSISTANT
ATTORNEY GENERAL
AFPPOVEDOPINION COMMITTEE
BY BWBCHAIEmaAa
WJF                                                        AW: mw